                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-04790-HSG
                                   8                       Plaintiff,                        ORDER DENYING DEFENDANT’S
                                                                                             MOTION FOR LEAVE TO AMEND
                                   9               v.                                        ANSWER AND DENYING
                                                                                             DEFENDANT’S MOTIONS TO SEAL
                                  10     BITDEFENDER INC., et al.,
                                                                                             Re: Dkt. Nos. 126, 127, 133
                                  11                       Defendants.

                                  12          On August 16, 2017, Plaintiff Finjan, Inc. (“Finjan”) filed its complaint against Defendants
Northern District of California
 United States District Court




                                  13   Bitdefender Inc., and Bitdefender S.R.L. (collectively, “Bitdefender”). Dkt. No. 1. Bitdefender

                                  14   filed its answer and counterclaims on November 22, 2017. Dkt. No. 25. Bitdefender filed a first

                                  15   amended answer on May 8, 2018. Dkt. Nos. 78, 79. Finjan filed its answer to Bitdefender’s

                                  16   counterclaims on May 22, 2018. Dkt. Nos. 82, 83. On June 8, 2019, Bitdefender filed this motion

                                  17   for leave to file an amended answer, to include a counterclaim for breach of contract. Dkt. No.

                                  18   127 (“Mot.”). Finjan filed its opposition to this motion on July 2, 2019, Dkt. No. 132 (“Opp.”),

                                  19   and Bitdefender filed its reply on July 9, 2019, Dkt. No. 134 (“Reply”). Bitdefender also filed two

                                  20   motions to seal portions of its briefs and accompanying exhibits. Dkt. Nos. 126, 133.

                                  21     I.   LEGAL STANDARD

                                  22          A.        Amendment of Pleadings

                                  23          Generally, under Rule 15(a)(2), “leave to amend shall be freely granted ‘when justice so

                                  24   requires.’” Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting Fed. R. Civ.

                                  25   P. 15(a)(2)). “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v.

                                  26   Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks omitted). However,

                                  27   “[o]nce the district court ha[s] filed a pretrial scheduling order pursuant to Federal Rule of Civil

                                  28   Procedure 16 which established a timetable for amending pleadings that rule’s standards control.”
                                   1   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992). Rule 16 provides

                                   2   that the Court

                                   3                    must issue a scheduling order [that] limit[s] the time to join other
                                                        parties, amend the pleadings, complete discovery, and file motions
                                   4                            ....
                                                        A schedule may be modified only for good cause and with the judge’s
                                   5                    consent.
                                   6   Fed. R. Civ. P. 16(b). The “good cause” requirement of Rule 16 “primarily considers the

                                   7   diligence of the party seeking the amendment.” Johnson, 975 F.2d at 609.

                                   8          If the Court finds that the good cause requirement of Rule 16 is met, the moving party

                                   9   “must then demonstrate that the motion is also proper under Rule 15.” Rodarte v. Alameda Cty.,

                                  10   No. 14-cv-00468-KAW, 2015 WL 5440788, at *2 (N.D. Cal. Sept. 15, 2015). The five factors

                                  11   relevant to determining proper amendment under Rule 15 are (1) bad faith, (2) undue delay, (3)

                                  12   prejudice to the opposing party, (4) futility of amendment, and (5) previous amendments. Foman
Northern District of California
 United States District Court




                                  13   v. Davis, 371 U.S. 178, 182 (1962); see also Wash. State Republican Party v. Wash. State Grange,

                                  14   676 F.3d 784, 797 (9th Cir. 2012) (same factors). The Court weighs prejudice to the opposing

                                  15   party most heavily. See Eminence Capital, 316 F.3d at 1052 (9th Cir. 2003). “Absent prejudice,

                                  16   or a strong showing of any of the remaining Foman factors, there exists a presumption under Rule

                                  17   15(a) in favor of granting leave to amend.” Id.

                                  18          B.    File Under Seal
                                  19          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  20   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  21   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  22   common law right ‘to inspect and copy public records and documents, including judicial records

                                  23   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  24   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  25   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  26   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  27   general history of access and the public policies favoring disclosure, such as the public interest in

                                  28   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                                                                         2
                                   1   omitted).

                                   2          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                   3   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   4   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   5   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   6   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   7   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   8   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   9   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  10    II.   ANALYSIS
                                  11          A.    Motion to Amend Answer
                                  12          Bitdefender argues that Rule 16’s “good cause” standard does not apply because the
Northern District of California
 United States District Court




                                  13   Court’s scheduling order stipulated only a deadline for amending pleadings without leave of court,

                                  14   and here it seeks such leave. Reply at 6. However, it is the Federal Rules of Civil Procedure that

                                  15   guide the “good cause” standard, not the Court’s order. Still, the Court must look to the diligence

                                  16   of the moving party in determining whether the good cause standard under Rule 16(b) has been

                                  17   met, and Bitdefender meets the standard in this case. Finjan disclosed the alleged confidential

                                  18   information on April 5, 2019, Dkt. No. 128-3 at 20, well past the February 20, 2018 deadline to

                                  19   amend pleadings, Dkt. No. 27. Bitdefender then reached out to Finjan to remove the language.

                                  20   After Finjan refused, on May 29, 2019, Bitdefender filed a discovery motion before Magistrate

                                  21   Judge Hixson. See Dkt. No. 116. Judge Hixson denied Bitdefender’s motion on June 6, 2019.

                                  22   Dkt. No. 121. Bitdefender promptly filed the instant motion on June 8, 2019. This adequately

                                  23   demonstrates diligence.

                                  24          Finding that Bitdefender has demonstrated good cause as required under Rule 16(b), the

                                  25   Court must determine whether the Foman factors support amendment of counterclaims in this

                                  26   case. The Court finds that they do not.

                                  27               i.   Prejudice to Non-Moving Party
                                  28          Bitdefender’s proposed counterclaim presents an entirely new legal theory wholly
                                                                                        3
                                   1   unrelated to the underlying patent infringement claims and counterclaims at issue in this case.

                                   2   Fact discovery closed on July 12, 2019. Dkt. No. 106. Expert discovery closed on October 17,

                                   3   2019. Dkt. No. 165. Indeed, summary judgment motions were due on November 7, 2019. Id.

                                   4   Prejudice results when “additional discovery would have to be undertaken” because the amended

                                   5   pleading presents a “different legal theor[y which] require[s] proof of different facts.” Jackson v.

                                   6   Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). Finjan properly contends that it will be

                                   7   unduly prejudiced by having to reopen and take discovery on an entirely new theory at such a late

                                   8   stage in the litigation. See id. (citing Priddy v. Edelman, 883 F.2d 438, 447 (6th Cir. 1989)

                                   9   (“Putting [Plaintiff] through the time and expense of continued litigation on a new theory, with the

                                  10   possibility of additional discovery, would be manifestly unfair and unduly prejudicial.”) (internal

                                  11   quotations and citations omitted)).

                                  12          Furthermore, the Court rejects Bitdefender’s argument that that adding this claim serves
Northern District of California
 United States District Court




                                  13   the interest of judicial economy. Instead, adding an entirely unrelated claim at such a late stage

                                  14   only disrupts the Court’s schedule. See Fed. R. Civ. P. 1 (“[The Rules] should be construed,

                                  15   administered, and employed by the court and the parties to secure the just, speedy, and

                                  16   inexpensive determination of every action and proceeding.”). Although the Foman factor looks at

                                  17   prejudice to the opposing party, Bitdefender’s request to amend pleadings on the eve of dispositive

                                  18   motions prejudices the progress of the case as well.

                                  19              ii.   Undue Delay
                                  20          The Court also finds that the factor of undue delay weighs against amendment. This case

                                  21   has been pending for over two years, and Bitdefender now seeks to inject a new claim after the

                                  22   close of discovery for no substantial reason.1 As Plaintiff notes, Bitdefender will still have several

                                  23   opportunities to challenge the use of the allegedly protected material: at the summary judgment

                                  24   stage or via a motion in limine. Bitdefender can also bring a separate breach of contract suit, if it

                                  25   cares enough about this issue. But the Court will not allow Bitdefender to delay resolution of this

                                  26
                                       1
                                  27    Although Bitdefender seeks actual damages in their amended pleadings, see Reply at 6, the
                                       primary relief at issue is injunctive relief that prevents Plaintiff from using the allegedly
                                  28   confidential materials. As noted above, such relief can be sought through other means that do not
                                       delay resolution of this case.
                                                                                            4
                                   1   case by derailing the schedule for the underlying patent infringement suit by adding an unrelated

                                   2   claim.

                                   3            Because the proposed cause of action is completely unrelated to the long-standing patent

                                   4   infringement claims at issue, would prejudice the non-moving party, and would have the

                                   5   inevitable effect of further delaying the resolution of the case, the Court DENIES Bitdefender’s

                                   6   motion for leave to amend.

                                   7            B.   Motions to File Under Seal
                                   8            Bitdefender filed two administrative motions to file under seal excerpts of its briefs on its

                                   9   motion for leave to amend counterclaims and portions of declarations and exhibits in support of its

                                  10   briefs. See Dkt. Nos. 126, 133. Bitdefender seeks to seal several transcripts and the power point

                                  11   presentation at issue in its proposed counterclaim, proffering that the redacted material “contains

                                  12   information designated as confidential by Finjan.” Dkt. Nos. 126, 133.
Northern District of California
 United States District Court




                                  13            The Court finds that this cursory justification does not adequately plead a “particularized

                                  14   showing” of “specific prejudice or harm.” See Phillips, 307 F.3d at 1210–11; see also Fed. R.

                                  15   Civ. P. 26(c). Bitdefender has not provided any authority establishing that the designated material

                                  16   is so sensitive, proprietary, or confidential that disclosure of such information would lead to a

                                  17   specific prejudice or harm. Bitdefender’s representation that “there exists good cause and

                                  18   compelling reasons to file the . . . documents under seal,” does not make it so. See Verinata

                                  19   Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015 WL 5117083, at *5 (N.D. Cal.

                                  20   Aug. 31, 2015) (“But good cause ‘cannot be established simply by showing that the document is

                                  21   subject to a protective order or by stating in general terms that the material is considered to be

                                  22   confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147, 2011 WL 482767, at *1 (N.D.

                                  23   Cal. Feb. 7, 2011)). In addition, the designating party (Finjan) failed to file a declaration in

                                  24   support of sealing the portions sought to be redacted, and therefore did not comply with Civil

                                  25   Local Rule 79-5(e). See Civ. L.R. 79-5(e)(1).

                                  26            The Court therefore DENIES Bitdefender’s motions to seal.

                                  27   III.     CONCLUSION

                                  28            Finding that the Foman factors weigh against amendment, the Court DENIES
                                                                                           5
                                   1   Bitdefender’s motion for leave to amend counterclaims. Because Bitdefender failed to make the

                                   2   required particularized showing that specific prejudice or harm will result from public disclosure

                                   3   of the documents and Finjan failed to file a supporting declaration, the Court also DENIES the

                                   4   administrative motions to file under seal. Pursuant to Civil Local Rule 79-5(f), Bitdefender may

                                   5   file unredacted versions of the briefs and their attachments within seven (7) days of an order

                                   6   denying the administrative motion to file under seal. Alternatively, Finjan may file a declaration

                                   7   in support of sealing the portions sought to be redacted, in order to comply with Civil Local Rule

                                   8   79-5(e), within seven (7) days. The declaration should thoroughly articulate the specific basis for

                                   9   each proposed redaction, including citations to caselaw establishing that such information is

                                  10   sealable.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 8, 2019
Northern District of California
 United States District Court




                                  13                                                                                                    __
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
